Title: To Benjamin Franklin from Tuthill Hubbart, 31 March 1774
From: Hubbart, Tuthill
To: Franklin, Benjamin


  
    Boston March 31st. 1774
    Dear Sir
  
It’s a long time since I have had the pleasure of line from You, when I wrote You last I forward’d You the Appeal on Husks affair with the Post Office which suppose You received though You have not notticed it. When the Ships sail for London I wait till the last in order to send You the latest Papers that I have not wrote you at such times, and indeed I did not think it necessary (except to express my sincere regard) as You have so many correspondents better Qualified to give their Oppinions on the unhappy disputes now subsisting which if not soon settled will I fear be attended with unhappy consequences. I think your last Letter to the Speaker, looks rather with a Mellancholy Aspect.
By the Paper’s now forwarded, You will see the attack now made on the Post Office, which by all I can learn orriginates with a Mr. Godard, and he says is adopted at the Southward. I cant yet learn what incouragment it meets here, he has proposed a subscription to pay Riders to go from hence to Hartford to receive the Mails and bring them to Boston, to be deliver’d to such Post Master’s as shall be chosen by the Subscribers. 
You will see in the Paper’s a Letter said to be addresst to Me and some hints what is expected from me, but if they proceed I imagine they will be more explicit.
They say they cannot with propriety longer submitt to the Act establishing a Post Office in America for the express purpose of raiseing a revenue without their consent.
Indeed some says that You are threatend with being displaced from the Office and they shall have it in their Power to reinstate You and make it equally proffitable to You, doubtless Mr. Foxcroft will write You more particularly on the Subject. Mrs. Mecom and family is well, Mrs. Partridge and Suckey joyns in their affectionate and dutyfull regards with Your most Affectionate Nephew
Tuthill Hubbart
